        Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 1 of 11                  FILED
                                                                               2020 Nov-20 AM 09:45
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

ALVIN WALKER, et al.,                 )
                                      )
       Plaintiffs,                    )
                                      )
v.                                    ) Civil Action No. 1:18-cv-594-ACA
                                      )
ERGON TRUCKING, INC.                  )
A Foreign Corporation, et al.,        )
                                      )
       Defendants.                    )


                         MEMORANDUM OPINION

       This action arises out of a February 13, 2017, motor vehicle accident

involving Plaintiff Alvin Walker’s car and a commercial tractor pulling a semi-tank

trailer driven by Defendant Richard McGinnis. (Doc. 55-1 at 4, 23; Doc. 55-8 at 5;

Doc. 55-12 at 2). Mr. Walker’s third amended complaint states claims against

Mr. McGinnis and his employer, Ergon Trucking, Inc. (“Ergon”), (collectively,

“Defendants”) for negligence, wantonness, and subsequent negligence. (Doc. 34).

The Defendants move for summary judgment on all Mr. Walker’s claims. (Doc.

58).

       For the reasons set out below, the court WILL GRANT the motion and

WILL ENTER SUMMARY JUDGMENT in favor of Defendants and against




                                         1
        Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 2 of 11




Mr. Walker on all claims because he has not presented any evidence creating a

genuine dispute of material fact about Defendants liability on those claims.

I.    BACKGROUND

      In deciding a motion for summary judgment, the court “draw[s] all inferences

and review[s] all evidence in the light most favorable to the non-moving party.”

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted). But in cases where a video in evidence “obviously

contradicts [the nonmovant’s] version of the facts, [courts accept] the video’s

depiction instead of [the nonmovant’s] account,” Shaw v. City of Selma, 884 F.3d

1093, 1098 (11th Cir. 2018) (quoting Pourmoghani-Esfahani v. Gee, 625 F.3d 1313,

1315 (11th Cir. 2010)), and “view[ ] the facts in the light depicted by the videotape.”

(Id.) (quoting Scott v. Harris, 550 U.S. 372 at 380–81 (2007)). Here, a dash-cam

video recorder mounted in Mr. McGinnis’s truck captured the accident along with

over 100 seconds of pre-impact footage during which Mr. McGinnis’s roadway

movements can be seen. (Doc. 55-7). In addition, a nearby business’s surveillance

video camera captured the accident. (Doc. 55-15). Having reviewed the evidence

in the light most favorable to Mr. Walker, except where either video obviously

contradict his version of the facts, the court finds as follows.

      The accident occurred in the right-hand travel lane of U.S. Highway 280 at

the signalized intersection of Coosa Street in Mr. Walker’s hometown of Sylacauga,



                                           2
          Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 3 of 11




Alabama. (Doc. 55-1 at 23–24). Just before the accident occurred, Mr. Walker

travelled up Coosa Street in the right-hand turn lane, with the intention of merging

eastbound on Highway 280. (Doc. 55-1 at 24, 27; Doc. 55-12 at 8–9). The right-

hand turn lane on Coosa Street channels into a 200-foot long auxiliary acceleration

lane with painted roadway geometry to facilitate safely navigating the intersection

and merging onto Highway 280. (Doc. 55-17 at 4, 13).

         Just as Mr. Walker approached the right turn into the auxiliary acceleration

lane, Mr. McGinnis passed through the intersection traveling east on Highway 280.

(Doc. 55-7). It is undisputed that Mr. McGinnis had a green traffic light and the

right of way. (Doc. 55-15). As Mr. McGinnis came through the intersection,

Mr. Walker drove across the right turn lane and straight through the white solid

traffic line and entered Mr. McGinnis’s travel lane directly into the path of

Mr. McGinnis’s truck without warning.          (Doc. 55-1 at 26; doc. 55-12 at 9).

Mr. Walker’s vehicle hit Mr. McGinnis’s truck 0.33 seconds later. (Doc. 55-17 at

3, 13; Doc. 55-12 at 9).       According to the expert accident reconstructionist,

Mr. McGinnis did not have time to slow down or avoid the collision. (Doc. 55-12

at 8).

II.      DISCUSSION

         In deciding a motion for summary judgment, the court must determine

whether, accepting the evidence in the light most favorable to the non-moving party,



                                           3
       Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 4 of 11




the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

see also Hamilton, 680 F.3d at 1318. “[T]here is a genuine issue of material fact if

the nonmoving party has produced evidence such that a reasonable factfinder could

return a verdict in its favor.” Looney v. Moore, 886 F.3d 1058, 1062 (11th Cir. 2018)

(quotation marks omitted).

1.     Negligence

      Under Alabama law, negligence “is the failure to do what a reasonably

prudent person would have done under the same or similar circumstances, or the

doing of something that a reasonably prudent person would not have done under the

same or similar circumstances.” Ford Motor Co. v. Burdeshaw, 661 So. 2d 236, 238

(Ala. 1995). “To establish negligence, [a] plaintiff must prove: (1) a duty to a

foreseeable plaintiff; (2) breach of that duty; (3) proximate causation; and (4)

damage or injury.” Martin v. Arnold, 643 So. 2d 564, 567 (Ala. 1994). Here,

Defendants are entitled to summary judgment on Mr. Walker’s negligence claim

because Mr. Walker has not presented substantial evidence from which a reasonable

jury could conclude that Mr. McGinnis breached a duty.

      In this case, Mr. Walker alleges that Mr. McGinnis committed negligence by

failing “to keep a proper lookout.” (Doc. at 76 at 21). In support of his contention,

Mr. Walker cites Miller v. Cleckler, 51 So.3d 379, 384 (Ala. Civ. App. 2010), for

the proposition that Mr. McGinnis is liable for failing to look out for Mr. Walker



                                          4
        Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 5 of 11




even if Mr. McGinnis followed all applicable driving rules and regulations. (Doc.

at 76 at 21 n. 4 (citing Miller v. Cleckler, 51 So.3d 379, 384 (Ala. Civ. App. 2010)).

But the facts of Miller are materially distinguishable from the facts found here.

Miller involved drivers on the same roadway and addressed the duties owed to

travelers in front and behind. Miller, 51 So.3d at 384 (citing Cox v. Miller, 361

So.3d 1044, 1046 (Ala. 1978)). Here, Mr. McGinnis’s vehicle struck Mr. Walker’s

vehicle as Mr. Walker merged into oncoming traffic at an intersection. (Doc. 55-1

at 24 97:15–19). And the duties owed to other drivers at an intersection are different

than the duties owed to drivers on the same road.

      It is true that all drivers owe each other a “general duty to operate an

automobile with careful and prudent regard for the safety of others.” Pearson v.

Fountain, 189 So. 2d 551, 553 (Ala. 1966) (citation omitted). But “there is no duty

imposed as a matter of law” on a driver approaching an intersection “to keep a

special lookout for other vehicles when a driver is observing the rules relating to

traffic signals.” Id. (citing Smith v. Kifer, 52 So. 2d 399, 402 (Ala. Civ. App. 1951)).

This is because, in the absence of actual knowledge that the intersection is a

dangerous one, “[a]n operator of a motor vehicle approaching an intersection may

presume that others will obey the traffic laws and regulations.” Id. (citing Smith, 52

So. 2d 399 at 402).




                                           5
           Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 6 of 11




       Here, the evidence is undisputed that the accident “occurred right at the

intersection” of Highway 280 and Coosa Street.” (Doc. 55-1 at 24 97:15–19). It is

further undisputed that Mr. McGinnis’s traffic light was green as Mr. McGinnis

entered the intersection (doc. 55-7 at 23:01:12), giving Mr. McGinnis the right of

way. And, there is no evidence that this intersection is particularly dangerous, much

less that Mr. McGinnis had knowledge of that danger. In fact, this was the first time

Mr. McGinnis ever drove through this intersection. (Doc. 55-8 at 8 25:24 –9 26:3).

Accordingly, Mr. McGinnis did not have a duty to keep a special lookout for

Mr. Walker’s vehicle. 1

       But even if Mr. McGinnis breached a duty he owed Mr. Walker, Mr. Walker’s

negligence claim still does not survive summary judgment because Mr. Walker’s

own negligence contributed to his injuries. In Alabama, contributory negligence is

an affirmative and complete defense to negligence. Serio v. Merrell, Inc., 941 So.

2d 960, 964 (Ala. 2006). To prevail on this defense, Defendants have the burden of

proving that Mr. Walker (1) had knowledge of the dangerous condition; (2)

appreciated the danger, and (3) failed to exercise reasonable care by putting himself

in the way of danger. Id. “[I]t has long been recognized that contributory negligence


       1
         In fact, the record establishes that Mr. McGinnis owed Mr. Walker a lower, general
standard of care because Mr. Walker’s premature entrance into the travel lane caused a sudden
emergency. (See Doc. 55-17 at 23). Thus Mr. McGinnis “is not held to the same correctness of
judgment and action that would apply if he had had the time and opportunity to consider fully and
choose the best means of escaping peril or preventing injury.” Bettis v. Thornton, 662 So. 2d 256,
257 (Ala. 1995) (citing Burns v. Martin, 589 So.2d 147, 149 (Ala. 1991)).


                                                6
        Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 7 of 11




may also be predicated upon the failure to appreciate the danger when there is a

reasonable opportunity to do so under the circumstances.” (Id.). Whether a plaintiff

is contributorily negligent is normally a question for the jury. Serio, 941 So.2d at

964. However, “if the facts are such that all reasonable persons would logically

reach the conclusion that the plaintiff was contributorily negligent, then contributory

negligence may be found as a matter of law.” Id.

      To prevail on summary judgment, Defendants must establish that Mr. Walker

understood, or should have understood, the danger posed by crossing over the solid

white line and entering a travel lane where he did not have the right of way and did

not look to see if there was oncoming traffic. Serio, 941 So.2d at 965 (citations

omitted). In this case, the evidence establishes that Mr. Walker clearly understood

the risk posed by his actions. He testified that he understood the significance of the

solid white traffic line (doc. 55-1 at 24 89:3–6), and that, as the merging vehicle, he

was required to yield to the right of way (id. at 25 90 913). Mr. Walker also admitted

that he did not look for approaching traffic before he merged onto Highway 280.

(Id. at 26 97:1518). Based on this evidence, the risk is self-evident and “all

reasonable people would logically have to conclude that [Mr. Walker] would have,

or should have, consciously appreciated that danger” when he merged into oncoming

traffic. Serio, 941 So.2d at 965.




                                           7
       Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 8 of 11




      Mr. Walker contends that even if he was contributorily negligent when pulling

onto Highway 280, the defense does not apply to shield Defendants from liability

because of Mr. McGinnis’s subsequent negligence. Subsequent negligence allows

a negligent plaintiff to escape the contributory negligence bar under certain limited

circumstances. Zaharavich v. Clingerman By & Through Clingerman, 529 So. 2d

978, 979 (Ala. 1988). To prevail on this theory Mr. Walker must establish, among

other things, that he was in a perilous position and Mr. McGinnis had actual

knowledge of this peril.

      Assuming Mr. Walker established that he was in peril just before the accident

and that Mr. McGinnis knew of this peril, the subsequent negligence doctrine does

not apply because the accident occurred within the same second it became apparent

that Mr. Walker was going to cross the solid white line and enter Mr. McGinnis’s

travel lane. Baker v. Grantham, 585 So. 2d 896, 897 (Ala. 1991) (citing Eason v.

Comfort, 561 So. 2d 1068 (Ala. 1990) (“[T]he subsequent negligence doctrine does

not apply where the manifestation of the plaintiff’s peril and the accident are

virtually instantaneous.”)). According to the uncontroverted testimony of an expert

accident reconstructionist, Mr. McGinnis had less than one second between the time

it became apparent that Mr. Walker was going to enter his lane and when the accident

occurred. (See Doc. 55-12 at 10). Because there was not enough time to prevent the




                                          8
       Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 9 of 11




accident from occurring (see id.), the doctrine of subsequent negligence does not

apply. See Shows v. Donnell Trucking Co., 631 So. 2d 1010, 1013 (Ala. 1994).

      Based on the foregoing, the court finds the evidence establishes as a matter of

law that Mr. Walker’s own negligence contributed to the cause of his accident with

Mr. McGinnis and Mr. McGinnis was not subsequently negligent. Accordingly, the

court WILL GRANT Defendants’ motion for summary judgment on the claim for

subsequent negligence.

      2.     Wantonness

      Under Alabama law, “wantonness” is “the conscious doing of some act or the

omission of some duty, while knowing of the existing conditions and being

conscious that, from doing or omitting to do an act, injury will likely or probably

result.” Galaxy Cable, Inc. v. Davis, 58 So. 3d 93, 101 (Ala. 2010) (quotation marks

omitted). “To establish wantonness, the plaintiff must prove that the defendant, with

reckless indifference to the consequences, consciously and intentionally did some

wrongful act or omitted some known duty.” (Id.) (quotation marks omitted).

“Wantonness is not merely a higher degree of culpability than negligence.

Negligence and wantonness, plainly and simply, are qualitatively different tort

concepts of actionable culpability. Implicit in wanton . . . misconduct is [] acting,

with knowledge of danger, or with consciousness, that the doing or not doing of




                                          9
       Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 10 of 11




some act will likely result in injury . . . .” Cheshire v. Putman, 54 So. 3d 336, 343

(Ala. 2010) (quoting McNeil v. Munson S.S. Lines, 184 Ala. 420, 423 (1913)).

      Defendants contend that they are entitled to summary judgment on

Mr. Walker’s wantonness claim because Mr. Walker has not presented any evidence

that Defendants consciously disregarded his safety or knew that Mr. McGinnis’s acts

or omissions would make his injuries likely or probable. (Doc. 59 at 28-29). This

court agrees.

      Mr. Walker has presented no evidence that Mr. McGinnis acted consciously

or intentionally. (Doc. 55-8 at 13). Mr. Walker argues that Mr. McGinnis’s failure

to slow down, observe Mr. Walker, appreciate Mr. Walker’s peril, and warn

Mr. Walker of his presence constitutes a conscious disregard for Mr. Walker’s

safety. (Doc. 76 at 26). However, the undisputed evidence establishes that the

intersection was designed to encourage eastbound traffic to continue through it at

full speed. (Doc. 55-17 at 23). And, the channelized, continuous-flow right turn

lane was designed to allow traffic to travel through the intersection without any

conflicts or potential hazards from Coosa Street’s northbound traffic. (Doc. 55-17

at 23). Therefore, there was no reason for Mr. McGinnis, who had the right of way,

to slow down or warn Mr. Walker of Mr. McGinnis’s approach. And, because

Mr. Walker’s car was travelling at a speed consistent with the design of the




                                         10
        Case 1:18-cv-00594-ACA Document 90 Filed 11/20/20 Page 11 of 11




continuous flow right-turn lane, there was no reason for Mr. McGinnis to suspect

peril. (Id.).

       Because Mr. Walker has not presented any evidence from which the court

could infer facts that would support a wantonness claim, the court WILL GRANT

Defendants’ motion for summary judgment as to the claim for wantonness.

III.   CONCLUSION

       The court WILL GRANT Defendants’ motion for summary judgment and

WILL ENTER SUMMARY JUDGMENT in a separate order in favor of

Defendants’ and against Mr. Walker on all claims.

       DONE and ORDERED this November 19, 2020.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       11
